DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 02/02/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 02/02/2022 from which Claims 1-8, 10-21, and 24-31 are pending, where Claims 25-31 are withdrawn, and Claim 10 is amended.  Claims 9 and 22-23 are cancelled.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 07/29/2021. 
Claim Rejections - 35 USC § 112
Claims 2-6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 2-6, Claim 2 recites “. . . alkoxy silane is selected from the group consisting of Formula A, Formula B, or a mixture of Formula A and Formula B . . . or hydrolyzed and condensed products thereof . . .”  This recitation is vague and confusing because of the lack or clarity and therefore indefinite whether the hydrolyzed and condensed products thereof is for the Formula B alone or for both Formula A or Formula B.    
Claim 3 recites “. . . wherein the total amount of alkoxysilane of Formulas A and B does not exceed 80 weight percent of the coating forming composition.”  This recitation is vague and confusing and therefore indefinite whether the total amount of alkoxysilane is just for a combination of Formulas A and B or even if just one is present as claimed in claim 2 from which claim 3 depends.    
Claim 4 recites “. . . wherein in the alkoxysilane of Formula A, a is 1 and organofunctional group X is a mercapto, . . . -NHCOOR4 or-NHCOSR4 group in which R4 is a monovalent hydrocarbyl group containing from 1 to 12 carbon atoms thiocarbamate, dithiocarbamate, ether, thioether, disulfide, trisulfide, tetrasulfide, pentasulfide, hexasulfide, polysulfide, xanthate, trithiocarbonate, dithiocarbonate or isocyanurato group, or another -Si(OR3) group wherein R3 is as previously defined.”  This recitation is vague and confusing and therefore indefinite whether everything after “R4” is for R4 or from dithiocarbamate on is for X.  Also the wording “as previously defined” is vague and confusing and therefore indefinite for a lack of clarity whether the R3 is as previously defined in the claims or the specification.     
Claim 6 recites “. . . wherein the trialkoxysilane of Formula A . . .” which is vague and indefinite whether such a “the trialkoxysilane of Formula A” is the same or in addition to the alkoxysilane of Formula A.  In addition the recitation lacks antecedent basis.   
Claim 8 recites “The coating forming composition of claim 1, wherein the colloidal silica particles . . .”, which is vague and indefinite whether such colloidal silica particles are the same or in addition to the “silica nano-particles” of Claim 1 from which Claim 8 depends or should Claim 8 depend from Claim 7.     
Claim 10 recites “. . . wherein the zircoaluminate, zirconium salt, and the zirconate each have a neutral or acidic pH” which is vague, unclear and indefinite whether “the zirconate” is the same or in addition to the “zirconate material” of Claim 1 from which Claim 10 depends.  Additionally the recitation lacks antecedent basis.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Claims 1-8, 13, 19-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2009/057935, Kwon et al (hereinafter “Kwon) evidenced by U.S. 2015/0069456, Miyamoto et al. (hereinafter “Miyamoto”).  
Regarding Claims 1-8, and 19-20 Kwon discloses in the entire document particularly in the abstract and claims and example 2 and ¶s 20, 22-23, 29-34 and 54 an inorganic paint composition from which a good coating {reading on coating forming composition of the pending claims} can be obtained by brushing once where a base resin is prepared from 80 g of a dispersion of colloidal silica (MA-ST, Nissan Chemical), having a particle size from 5 to 100 nm (See ¶ 23) {reading on silica nanoparticle for Claims 1 and 7} in methanol 80g was placed in a reactor.  Also 30 g of 0.5 wt% aqueous {reading on water for the pending claims} nitric acid solution, a hydrolysis catalyst (See ¶ 33) {reading on pending claim 1} was added to the reactor and stirred for 10 min. Then, 200 g of γ-glycidoxypropyltrimethoxysilane (A-187, GE Toshiba Silicones) {reading on at least one alkoxysilane of Formula A for Claims 1-2 and 6} and 50 g of tetraethoxysilane (TEOS Pure, GE Toshiba Silicones) were added and stirred for 1 hour.  100 g of acetylacetone, 130g of methanol and 80 g of zirconium butoxide (Tyzor-NBZ, DuPont) were added to the reactor which was then maintained at 60°C for 3 hours under a reflux condition.  [ 67] After completion of the reaction, the reaction mixture was cooled to 25°C and 300 g of a mixture of methylcellosolve, methanol and acetone (1: 1: 1 v/v/v) was added to adjust the solid content to a proper extent. Additives for surface slip (BYK-310, BYKChemie ) were also added in an amount of 30 g to afford a base paint resin.  Miyamoto evidences at ¶ 0037 that zirconium compound such as zirconium n-butoxide, of zirconium di-n-butoxide; may be incorporated into a curable silicone composition in order to improve the adhesive properties thereof, i.e. adhesion promoter {reading on adhesion promoter zirconate material for the pending claims}.  Also from 22 of Kwon water or alcohol can be in the colloidal dispersion {reading on water of pending Claim 1 an solvent of pending claim 19-20}.  These disclosures anticipate and render obvious Claims 1-2, 4, 6-7 and 19-20.  
For Claim 2, 4 and 6 are anticipated or rendered obvious Kwon discloses at ¶ 27 that the silane coupling agent vinyl compound such as vinyltrimethoxysilane, vinyltriethoxysilane, vinyltriisopropoxysilane, and vinyltri(3-methoxyethoxy)silane, an epoxy compound such as β(3,4-epoxycyclohexyl)ethyltrimethoxysilane, γ-glycidoxypropyltrimethoxysilane, γ-glycidoxypropylmethyldiethoxysilane, γ-glycidoxypropyltriethoxysilane, and γ-glycidoxypropylmethyldimethoxysilane; a methacryloxy compound such as γ methacryloxypropylmethyldimethoxysilane, y-methacryloxypropyltrimethoxysilane, ymethacryloxypropylmethyldiethoxysilane, and y-methacryloxypropyltriethoxysilane; an amino compound such as, γ-aminopropyltrimethoxysilane, and γ-aminopropyltriethoxysilane; and a mercapto compound such as γ-mercaptopropyltrimethoxysilane {reading on pending claims 2, 4 with X as glycidoxy, methacrylate, vinyl and mercapto and on pending Claims 2 and 6}.  
For Claim 3 is anticipated or rendered obvious from Kwon at ¶ 28 discloses alkoxy silane, a silane coupling agent, hydrolysates thereof and partial condensates thereof is present in an amount of from 10 to 70 % by weight based on the weight of the total solid content of the base resin.  This range is within that of does not exceed 80 weight % for the composition of pending Claim 3.  
For Claim 8 is anticipated or rendered obvious Kwon discloses at ¶ 24 that the colloidal particles that can be silica are in 10 to 40 % by weight based on the total solid weight of the base resin. This is within the range of 5 to 50 wt% of the composition of pending Claim 8.    
Regarding Claim 5 Kwon is applied as to Claim 1 for disclosure of Formula A of Claim 2 and Claim 5 as modifying an alternative member is optional.  In accordance with MPEP § 2103 the subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Claim 5 does not state that the coating forming composition has the at least one alkoxysilane of Formula B. 
Claims 13 and 21 are anticipated or rendered obvious from Kwon at ¶s 33-34 that the hydrolysis catalyst may be an acid of acetic acid, sulfuric acid, hydrochloric acid, nitric acid.  Also ¶ 35 discloses that the same catalysts catalyze polycondensation for Claim 21.   
Claim Rejections - 35 USC § 103
Claims 10-12 are rejected under 35 U.S.C. 103 as obvious over WO2009/057935, Kwon evidenced by Miyamoto.    
Regarding Claims 10-12, Kwon is applied as to Claim 1 along with the disclosure at ¶ 30 that zirconium alkoxide, hydrolysates thereof and partial condensates thereof, its content in the composition ranges from 0.1 to 50 % by weight based on the weight of total solid content of the base resin and preferably from 1 to 20 % by weight.  These ranges overlap those of pending Claims 11-12.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Kwon discloses at ¶s 54 56 that For the preparation of the inorganic base resin, first, 5 ~ 60 % by weight of a colloidal dispersion of colloidal particles in a dispersant selected from among water with pH 2 ~ 11 or an alcohol, the colloidal particles being selected from among  colloidal silica, colloidal zirconia, colloidal alumina and combinations thereof; 10 ~ 70% by weight of a compound selected from among alkoxy silane, a silane coupling agent, hydrolysates thereof and partial condensates thereof; 0.1 ~ 10 % by weight of a hydrolysis catalyst are mixed together and stirred at 50 ~ 80°C for 3 ~ 12 hours.  To the resulting mixture is added an organic solvent in such an amount as to adjust a total solid content to 5 ~ 50 % by weight, followed by adding the additives in an amount of 0.01 ~ 5 parts by weight based on 100 parts by weight of the solid content so as to control various properties including coatability, adhesiveness, curing properties, etc.  In greater detail colloidal silica is subjected, together with alkoxy silane, to hydrolysis and condensation in the presence of a hydrolysis catalyst, followed by terminating the reaction with zirconium alkoxide to afford a base resin.  Therefore the pH for the zirconium alkoxide as zirconate material overlaps that of pending Claim 10 and is obvious. 
Claim Rejections - 35 USC § 103
Claims 14-18 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kwon evidenced by Miyamoto in view of U.S. 9,085,711, Khatri et al (hereinafter “Khatri”).  
Regarding Claims 14-18 Kwon is applied as to Claim 1, however Kwon does not expressly disclose a matting agent  
Khatri like Kwon is directed to a coating composition as disclosed in the abstract and at Col. 1, lines 10-25 a composition for coatings with low gloss as an additive chemistry to the coating mixture that sharply reduces gloss of the coating while maintaining appearance and maintaining or improving other coating properties including hardness, corrosion protection, scratch resistance and UV protection.  The composition and a process form silica particles {reading on silicon dioxide} as either a neat film or in polymers during curing at atmospheric pressure and room temperature or thermal or radiation curing.  The process includes formation of a nanoparticle precursor solution comprising a small amount of a particulate matting agent such as a silica powder matting agent in combination with a low viscosity liquid silica precursor materials such as a liquid alkoxide, alkoxysilane, tetraethylorthosilicate (TEOS), sol gel silica or combinations thereof.  The precursor solution can be applied to surfaces either neat to form a film upon heating or mixed into a curing polymer resin.  The precursor has low viscosity so that it can be easily mixed into the resin, but during curing of the resin, the precursor rapidly forms particles, usually less than 10 microns in size depending on the concentration of the precursor used and the polymer composition.  The ¶ bridging Cols 1-2 divulges the process including formation of a micro- or nano-particle precursor solution comprising a small amount of a particulate matting agent such as a silica powder matting agent {reading on inorganic matting agent of pending Claims 14-15} in combination with a low viscosity liquid silica precursor composition such as a liquid alkoxide, alkoxysilane, tetraethylorthosilicate, sol gel silica or combinations thereof.  The precursor solution can be applied to surfaces either neat to form a film upon curing for example by heating, or mixed into a curing polymer resin, for example polyurethane resins, derivitized polyurethanes, polyurethane acrylates and combinations thereof.  A strong synergistic effect occurs such that additional silica particles form from TEOS (tetraethylorthosilicate or tetraethoxysilane) or sol-gel during curing of the resin at an accelerated rate {reading on functionalized with alkoxysilane reading on pending Claim 17}. The precursor has low viscosity so that it can be easily mixed into the resin, but during curing of the resin, the precursor rapidly forms particles, usually less than 10 microns in size and often in the size range of 1 to 40 and preferably from 20-40 nm, and even as small 2 nm, depending on the concentration of the precursor used and the exact polymer composition.  From the 2nd ¶ of Col. 3 the composition consists essentially of formation of a precursor liquid by adding up to 40% and more particularly about 5-40 % of a known matting agent, such as a silica matting agent {reading on silicon dioxide of pending Claim 16}, e.g. non-coated silicas of from 0.1 to 10 and preferably from 2 to 10 microns average size, such as Degussa AceMatt series into a liquid that can form silica particles, such as alkoxysilane, or into a sol-gel silica formed by the usual methods of preparing sol-gels, or into a mixture of alkoxysilane and pre-prepared sol gel {reading on functionalized with alkoxysilane}.  The precursor liquid can be used neat or can consist essentially of a certain amount of a precursor of up to 40% by weight, more preferably from 0.01 to 40% by weight, and more preferably from 5 to 40% by weight added into a polymer resin that assists in-situ formation (from the precursor) of silica particles while the resin cures.  Such range of 0.01 to 40% by weight overlaps the range of pending Claim 18 of 0.1 to 10 wt. % of the composition.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kwon a coating composition of colloidal nanosilica, alkoxy silane, a silane coupling agent, hydrolysates thereof, and partial condensates thereof, (c) a compound selected from a group consisting of zirconium alkoxide, hydrolysates thereof, partial condensates thereof as an adhesion improver or promoter, and ( d) an organic solvent and water, as afore-described for Claim 1, where from Khatri a mixture of silica and alkoxysilane or TEOS solution in synergistic relation is added as silicon dioxide matting particles in an amount of 0.1 to 40 % by weight motivated to have a low gloss by additive chemistry for a coating mixture to sharply reduce gloss of the coating while maintaining appearance and maintaining or improving other coating properties including hardness, corrosion protection, scratch resistance and UV protection.  Furthermore the combination of Khatri with Kwon has a reasonable expectation of success to one skilled in the art of compositions for coating because both Khatri and Kwon have silica and alkoxysilane for forming coatings.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8, 10-13, and 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0151915, Kitahara et. al. (hereinafter “Kitahara”), for Claim 21 also evidenced by U.S. 2005/0176885, Sekiba et al. (hereafter “Sekiba”), in view of U.S. 4,539,048, Cohen (hereinafter “Cohen”) evidenced by U.S. 4,650,526, Claffey et al (hereinafter “Claffey”) and evidenced by U.S. 6,521,004, Culler et al. (hereinafter “Culler”) and evidenced by U.S. 4,764,632, Cohen (hereinafter “Cohen 2”) and evidenced by U.S. 20150315437, Albaugh et al. (hereinafter “Albaugh”).      
For Claims 1-8, 10-13, 19-21 and 24, Kitahara discloses at ¶s 0038-0041, 0120-0131 and embodiments 8-1, 8-3 and 18-3 a method in which water-dispersed {reading on water} colloidal silica (40 percent solid component, average particle size 15 millimicrons; component (F)), {reading on Claims 1 and 7} glycidoxypropyltrimethoxysilane is added to a sol comprising colloidal silica {reading on Claims 1 and 7}, followed by hydrolysis with hydrochloric acid {reading on Claim 13} in propylene glycol ether solvent {reading on Claims 19-20}, to form a coating composition for molded articles.  From ¶s 0038-0041a cured coating film is one obtained from a coating composition comprising components (E) and (F).  Component (E): an organic silicon compound denoted by general formula (IV): (R7)a(R9)bSi(OR8)4-(a+b) or a hydrolysis product thereof {reading on water}.  In general formula (IV), R7 denotes an organic group comprising an epoxy group, methacryloxy group, mercapto group, amino group, or phenyl group; R8 denotes an alkyl group with a carbon number of 1-4 or an acyl group with a carbon number of 1-4; R9 denotes an alkyl group with a carbon number of 1-6; and a and b denote an integer 1 or 0.).  Component (F): metal oxide colloid particles.  A cured coating film can be present on the surface of the transparent molded article, and examples of cured coating films are coating films obtained by curing a coating composition comprising components (E) and (F).  Component (E) is an organic silicon compound denoted by general formula (IV) or a hydrolysis product thereof, where specific examples of the organic silicon compound denoted by general (IV) are given in ¶ 0125 like alkyl silicates, alkyltrialkoxysilane, organofunctionaltrialkoxysilanes , like glycidoxymethyltrimethoxysilane, vinyltrimethoxysilane, epoxycyclohexyl)ethyltriphenoxysilane, γ-methacryloxypropyltrimethoxysilane,  γ-mercaptopropyltrimethoxysilane {reading on Claims 1, 2 (Formula A), 4 and 6}.  Examples of the metal oxide colloid particles of component (F) are tungsten oxide (WO3), zinc oxide (ZnO), silicon oxide (SiO2) {reading on Claim 7}, aluminum oxide (Al2O3), titanium oxide (TiO2), zirconium oxide (ZrO2), tin oxide (SnO2), beryllium oxide (BeO), and antimony oxide (Sb2O5); these may be employed singly or in combinations of two or more.  From ¶ 0127 as for the quantity employed in the above-described coating composition, desired are 1-500 weight parts of the metal oxide colloid particles of component (F) per 100 weight parts of the organic silicon compound of component (E).  From ¶s 0128-0129 into the above-described coating composition, (1) curing agents to promote the reaction and (2) various surfactants to enhance wetting properties during coating and to increase the smoothness of the cured coating film can be suitably incorporated.  Examples of the above-mentioned curing agent are: amines such as allyl amine and ethyl amine; salts and metal salts comprising various acids and bases including Lewis acids and Lewis bases, such as organic carboxylic acids, chromic acid, hypochlorous acid {reading on Claim 13}, boric acid, perchloric acid, bromic acid, selenious acid, thiosulfuric acid, orthosilicic acid, thiocyanic acid, nitrous acid, aluminic acid, and carbonic acid; and metal alkoxides comprising aluminum, zirconium, and titanium, and metal chelate compounds thereof.  
From embodiment 8-1 while stirring 141 weight parts of water-dispersed colloidal silica (40 percent solid component, average particle size 15 millimicrons; component (F)) {reading on silica nanoparticle} in a vessel made of glass and equipped with magnetic stirrer, 30 weight parts of acetic acid were added and the mixture was thoroughly mixed by stirring.  Subsequently, 74 weight parts of γ-glycidoxypropyltrimethoxysilane (component (E)) were added dropwise and stirred for 24 hours at 5ºC.  Next, 100 weight parts of propylene glycol monomethylether {reading on solvent for Claims 19-20}, 150 weight parts of isopropyl alcohol, 0.2 part of silicone surfactant, and 7.5 weight parts of curing agent in the form of aluminum acetyl acetonate {reading on Claim 21 as a condensation curing catalyst} were added and the mixture was thoroughly stirred and filtered to prepare a coating composition solution.  Given the above weight parts for a total of 502.7 weight parts, the wt.% of the composition of silica colloidal nanoparticles is 141 x .4=56.4/502.7 x 100%= 11.2 wt. % (reading on pending Claim 8}.  
From embodiment 8-3 and 18-3 to a glass vessel equipped with magnetic stirrer, while 94 weight parts of a compound sol (made by Nissan Kagaku Kogyo, tradename HIS-40MH: methanol dispersion, 30 percent solid component; component (F)) comprised chiefly of tin oxide, tungsten oxide, zirconia oxide, and silicon oxide, and 94 weight parts of n-propyl cellosolve-dispersed colloidal silica (made by Nissan Kagaku Kogyo: tradename NPC-ST30, solid component 30 percent; component (F)) {reading on silica nanoparticles} were thoroughly mixed with stirring, 67.0 weight parts of an organic silicon compound in the form of γ-glycidoxypropyltrimethoxysilane (component (E)) {reading on alkoxysilane} were added dropwise with stirring. Following the dropwise addition, 16 weight parts of 10-2 normal hydrochloric acid {reading on pending Claim 13}, 230 weight parts of a solvent in the form of propylene glycol monomethylether {reading on pending Claims 19-20}, 0.2 weight part of silicone surfactant, and 3 weight parts of a curing promoter in the form of aluminum acetyl acetonate were added {reading on Claim 21 as a condensation curing catalyst}.  Sekiba evidences at ¶ 0029 that aluminum tris(acetyl acetonate) is a condensation reaction catalyst for silanes.  The mixture was thoroughly stirred and filtered to obtain a coating composition.  From the above weight parts a total is with compound sol and colloidal silica at 30 wt.% solids for 28.2 weight parts each a quantity of 504.2.  Given this total the wt. % of compound sol and colloidal silica each is 28.2/504.2= 5.6 wt. %; silane 13.2 wt. % {reading on pending Claim 3}.  The compound sol consists of four components: tin oxide, tungsten oxide, zirconia oxide, and silicon oxide.  From ¶s 0084-0085 molded article like an optical member has the coating as a hard coat layer.   
For Claim 24 from ¶s 0130-0131 the coating composition is applied to the surface of an article and cured to form a cured coating film.  The coating composition is cured by hot air drying or activation energy irradiation.  The method of forming a cured coating film comprised of the above-described coating composition on the substrate are usual methods such as dipping, spinning, and spraying.  From the perspective of surface precision, dipping and spinning are particularly preferred.  Given in Claim 24 the viscosity is for a coating forming composition then the application techniques of Kitahara would also require a viscosity of the coating composition for application to a substrate by the afore-disclosed techniques.  Therefore the viscosity of the compositions like embodiments 8-1, 8-3 and 18-3 would at least overlap the range of pending Claim 24 of about 3 to about 7 cStks at 25 ºC.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Even though Kitahara discloses zirconium oxide can be present in the composition, Kitahara does not expressly disclose the presence of an adhesion promoter selected from a zirconium salt, a zircoaluminate material, a zirconate material, or a combination of two or more thereof.  
Cohen is directed as is Kitahara to a coating composition with an organic silane compound and metal oxide particles as disclosed in the abstract and at Col. 2, line 19 to Col. 4 line 5; Col. 5, line 57 to Col 6, line 21; and Col. 7, line 43 to Col. 8, line 21 for compositions which are mixed metal metallo-organic complex agents comprised of a chemically united complex aluminum moiety and tetravalent zirconium moiety, employed as coupling agents to chemically modify the surface of finely divided particulate inorganic substances like silica {i.e. SiO2} for the particles to have improved rheological properties which facilitate higher loading levels, e.g. in plastics and resins, and serve to enhance the physical properties of composite articles and coatings formed therewith.  A specific process for preparing such compositions in mixed organic/ aqueous media provides desirable hydrolytic stability.  From Col. 2, line 19 to Col. 4 line 5 the complex reaction products of Formula (I) chelate-stabilized aluminum compositions of the aluminum zirconium metallo-organic complexes has the structure of formula (I):  Al2(OR1O)aAbBc  wherein: A and B may be halogen, most preferably chlorine, hydroxy, “a” is a numerical value ranging from about 0.05 to 2, preferably 0.1 to 1, “b” is a number ranging from about 0.05 to 5.5, preferably about 1 to 5; and “c” is a number ranging from 0.05 to 5.5, preferably about 1 to 5, provided that 2a+b+c=6 in the chelate stabilized aluminum reactant.  From Col. 5, line 57 to Col 6, line 21 the reaction product of the aforementioned aluminum zirconium metallo-organic complexes having the structure as previously described and finely divided inorganic mineral filler, particulate inorganic filler material, such materials including silica, may have the active product chemically reacted with the surface resulting in an essentially immediate, largely irreversible alteration in the physical and chemical properties of such particles.  On the other hand, dispersion of any of the foregoing particulate minerals in an organic medium in the absence of the composition, results in sharp viscosity increase, particle agglomeration, nonuniform distribution, and poor wetting.  Treatment with the subject aluminum zirconium metallo-organics, either prior to or at the time of introduction of these particulates to the resinous organic medium results in observable improvements in all of these properties.  From Col. 7, lines 33-59 a composition that has organosilane coupling agents to provide the composition with a capacity to chemically react with a resin can have a reaction product of the aluminum zirconium metallo-organic agent that is highly soluble and stable in aqueous media, and therefore can be used like the silane by introduction as a replacement for the silane.  Claffey evidences at Col. 9, lines 31-43 that such aluminum zirconium complexes are zircoaluminates.  Culler evidences at Col. 8, lines 29-57 that silica may also contain a coupling agent on its surface, such as a silane coupling agent, where examples of suitable coupling agents include organo-silanes, zircoaluminates {reading on zircoaluminates as coupling agent like silane or as adhesion promoter as in pending Claim 1}, and titanates.  Cohen 2 evidences in the abstract that multifunctional amino zirconium aluminum metallo organic complexes which are comprised of a chemically united complex aluminum moiety, a tetravalent zirconium moiety, and a multifunctional amino acid wherein the acid is chemically bound to both the aluminum and zirconium centers.  Such compositions are useful in promoting adhesion of adhesives, sealants, and coatings to metal, rubber, glass, plastic, coatings, and wood thereby enhancing strength properties and prolonging useful service life when such products are exposed to aggressive environments.  Albaugh evidences at ¶s 0069-0070 that the adhesion promoters useful for the curable silicone compositions may comprise a metal chelate, a silicon-based adhesion promoter, or a combination of any two or more thereof.  The combination may be a combination of the metal chelate and at least one silicon-based adhesion promoter or a combination of at least two different silicon-based adhesion promoters.  the adhesion promoter may comprise a combination of a metal chelate with an alkoxysilane, such as a combination of glycidoxypropyltrimethoxysilane with an aluminum chelate or a zirconium chelate. Alternatively, the metal chelate may lack silicon.  From Col.4, lines 20-36 of Cohen the composition is preferably attained in a solvent comprised of lower alkyl alcohols having 1 to 6 carbon atoms, lower alkyl ketones having 1 to 6 carbon atoms, or water, preferably, mixtures thereof, wherein the water content is greater than 5%, but less than 20%. Preferably the solvent mixture contains a plurality of lower alkyl alcohols (preferably methanol/isopropanol e.g. 1:1) in an amount of 55-95% by weight, a lower alkyl ketone (preferably acetone) in an amount of 0-20% and water, in the range of about 1-45%.  The active matter of compositions so prepared in such solvents is from 10%-65%.  Such a range of the reaction product of the aluminum zirconium metallo-organic complexes or zircoaluminate {reading on zircoaluminate of pending Claim 10} overlaps the range of pending Claim 11 of an amount of 0.1 to 10 wt % of the composition.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Also pursuant to such preparation of the product, the product may be spray dried, freeze dried or otherwise solvent stripped to leave a solid having high activity.  Also from Col. 12, lines 41-47, the permanence of the surface modification and the viability thereby allows preparing and supplying pretreated fillers like silica for paints and coatings. 
Regarding Claim 12 for a range of the zirconium based compound is in an amount from 0.25 to 7.5 weight percent of the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  Here the range of Kitahara in view of Cohen of 10 to 65 wt % of the composition is with the solvent with the zircoaluminate as a coupling agent type adhesion promoter like an organosilane coupling agent so the amount of zircoaluminate would be optimized by one skilled in the art for the particular coupling or adhesion promotion for particular coatings as from Col 8, lines 3-17 that the essentially the infinite solubility and long term stability of the subject compositions in aqueous media, and the rapid reaction with fillers or pigments at ambient temperature (60° F. to 100° F.) provides the manufacturers of such products with the opportunity to treat the fillers and pigments they use in situ without altering their manufacturing process as well as the option of using a filler which has been pretreated with the aluminum zirconium metallo-organic agent.  The performance advantages attained in either case are comparable.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Kitahara discloses a coating composition of colloidal silica, zirconium compound, alkoxysilane, water, and acid for the purpose of spray, dip or spin coating articles.  Cohen discloses a coating composition that can have silica filler treated with zircoaluminate like organosilanes and can even replace organosilanes in the coating for the purpose of a coating that can be sprayed and has permanence with treated silica without altering their manufacturing process as well as the option of using a filler which has been pretreated with the aluminum zirconium metallo-organic agent.  Given the similarity of purpose of silica with an organosilane-like agent for coatings the aluminum zirconium metallo-organic agent taught by Cohen to be a replacement for organosilane in silica containing compositions can be combined with organosilane and silica coating compositions like that of Kitahara.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kitahara a coating composition of colloidal silica, zirconium compound, alkoxysilane, water, and acid as afore-described, where from Cohen the aluminum zirconium metallo-organic agent, zircoaluminate having a purpose like organosilane in a coating composition with silica would be combined with alkoxysilane and colloidal silica containing coating composition of Kitahara motivated to provide a permanence of treatment of silica without altering manufacturing processes and even allowing pretreatment of the silica as for the coating composition of claims 1-8, 10-13, and 19-21 and 24.  Furthermore the combination of Cohen and Kitahara for one skilled in the art would have an expectation of success because both Cohen and Kitahara have coating compositions with silica where Cohen teaches the zircoaluminate acts like an organosilane as a coupling agent or adhesion 
Regarding Claim 5 Kitahara in view of Cohen is applied as to Claim 1 for disclosure of Formula A of Claim 2 and Claim 5 as modifying an alternative member is optional.  In accordance with MPEP § 2103 the subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Claim 5 does not state that the coating forming composition has the at least one alkoxysilane of Formula B. 
Claims 14-18 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Cohen evidenced by Sekiba, Claffey and Culler further in view of U.S. 9,085,711, Khatri et al (hereinafter “Khatri”).  
Regarding Claims 14-18 Kitahara in view of Cohen is applied as to Claim 1, however Kitahara does not expressly disclose a matting agent  
Khatri like Kitahara is directed to a coating composition as disclosed in the abstract and at Col. 1, lines 10-25 a composition for coatings with low gloss as an additive chemistry to the coating mixture that sharply reduces gloss of the coating while maintaining appearance and maintaining or improving other coating properties including hardness, corrosion protection, scratch resistance and UV protection.  The composition and a process form silica particles {reading on silicon dioxide} as either a neat film or in polymers during curing at atmospheric pressure and room temperature or thermal or radiation curing.  The process includes formation of a nanoparticle precursor solution comprising a small amount of a particulate matting agent such as a silica powder matting agent in combination with a low viscosity liquid silica precursor materials such as a liquid alkoxide, alkoxysilane, tetraethylorthosilicate (TEOS), sol gel silica or combinations thereof.  The precursor solution can be applied to surfaces either neat to form a film upon heating or mixed into a curing polymer resin.  The precursor has low viscosity so that it can be easily mixed into the resin, but during curing of the resin, the precursor rapidly forms particles, usually less than 10 microns in size depending on the concentration of the precursor used and the polymer composition.  The ¶ bridging Cols 1-2 divulges the process including formation of a micro- or nano-particle precursor solution comprising a small amount of a particulate matting agent such as a silica powder matting agent {reading on inorganic matting agent of pending Claims 14-15} in combination with a low viscosity liquid silica precursor composition such as a liquid alkoxide, alkoxysilane, tetraethylorthosilicate, sol gel silica or combinations thereof.  The precursor solution can be applied to surfaces either neat to form a film upon curing for example by heating, or mixed into a curing polymer resin, for example polyurethane resins, derivitized polyurethanes, polyurethane acrylates and combinations thereof.  A strong synergistic effect occurs such that additional silica particles form from TEOS (tetraethylorthosilicate or tetraethoxysilane) or sol-gel during curing of the resin at an accelerated rate {reading on functionalized with alkoxysilane reading on pending Claim 17}. The precursor has low viscosity so that it can be easily mixed into the resin, but during curing of the resin, the precursor rapidly forms particles, usually less than 10 microns in size and often in the size range of 1 to 40 and preferably from 20-40 nm, and even as small 2 nm, depending on the concentration of the precursor used and the exact polymer composition. From the 2nd ¶ of Col. 3 the composition consists essentially of formation of a precursor liquid by adding up to 40% and more particularly about 5-40 % of a known matting agent, such as a silica matting agent {reading on silicon dioxide of pending Claim 16}, e.g. non-coated silicas of from 0.1 to 10 and preferably from 2 to 10 microns average size, such as Degussa AceMatt series into a liquid that can form silica particles, such as alkoxysilane, or into a sol-gel silica formed by the usual methods of preparing sol-gels, or into a mixture of alkoxysilane and pre-prepared sol gel {reading on functionalized with alkoxysilane}.  The precursor liquid can be used neat or can consist essentially of a certain amount of a precursor of up to 40% by weight, more preferably from 0.01 to 40% by weight, and more preferably from 5 to 40% by weight added into a polymer resin that assists in-situ formation (from the precursor) of silica particles while the resin cures.  Such range of 0.01 to 40% by weight overlaps the range of pending Claim 18 of 0.1 to 10 wt. % of the composition.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kitahara as modified a coating composition of colloidal silica, zirconium compound of zirconium oxide,  alkoxysilane, water, where aluminum zirconium metallo-organic agent, zircoaluminate is a coupling agent such as an adhesion enhancing agent in the coating composition with silica, as afore-described for Claim 1, where from Khatri a mixture of silica and alkoxysilane or TEOS solution in synergistic relation is added as silicon dioxide matting particles in an amount of 0.1 to 40 % by weight motivated to have a low gloss by additive chemistry for a coating mixture to sharply reduce gloss of the coating while maintaining appearance and maintaining or improving other coating properties including hardness, corrosion protection, scratch resistance and UV protection.  Furthermore the combination of Khatri with Kitahara as modified has a reasonable expectation of success to one skilled in the art of coating compositions because both Khatri and Kitahara has silica and alkoxysilane for forming coatings.  
In the alternative Claim 12 is rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Cohen evidenced by Sekiba, Claffey and Culler further in view of U.S. 2006/0287408, Baikerikar et al. (hereinafter “Bakierikar”).   
For Claim 12 Kitahara in view of Cohen is applied as to Claims 1 and 12, however Kitahara modified by Cohen does not expressly disclose a weight percent of zircoaluminate from 0.1 to 7.5 as in pending claim 12.  
Baikerikar is directed to as is Kitahara a coating with silica and a coupling agent as discloses in the abstract and at ¶s 0002, 0027 0048, 0076     The coating is for glass, plastic or plastic coated with an abrasion resistant coating from a composition, comprising: a) one or more film forming resins having at least one functional group capable of polymerization; b) one or more reactive diluents capable of reacting with the film forming resin; c) one or more silicon, titanium, zirconium, aluminum or metal containing compounds capable of promoting adhesion of the composition to glass; d) one or more fillers capable of imparting abrasion resistance to the composition when cured; and e) one or more compounds which is reactive with the film forming resin which also contains at least one acidic moiety and which can preferably have a pigment.  In a preferred embodiment, the glass or coated plastic can be bonded into a structure without the need for applying a primer to the window prior to the bonding operation.  From ¶s 0048 and 0076 the composition may further comprise colloidal silica acrylates for the purpose of improving hardness and abrasion resistance, where among preferred colloidal silica acrylates are silica nanoparticle dispersions in acrylates.  Also optional components of the adhesive include reinforcing fillers, such as fillers well known to those skilled in the art like, surface treated silica, titanium oxide, fumed silica and talc.  From ¶ 0027 the composition further contains one or more adhesion promoter(s) which are capable of enhancing the bonding of the composition to glass, coated plastic and/or an isocyanate or siloxy functional adhesive. An adhesion promoter (coupling agent) is defined herein as a material having at least one group capable of reacting, binding and/or associating with a group on at least one surface of the substrates to be bonded together. In one non-limiting embodiment, an adhesion promoter can serve as a molecular bridge at the interface of at least two surfaces wherein the surfaces can be similar or dissimilar surfaces.  Adhesion promoters, in another non-limiting embodiment, can be monomers, oligomers and/or polymers. Such materials include, but are not limited to, organometallics such as silanes, titanates,( ) zirconates, aluminates, metal containing compounds, zirconium aluminates, hydrolysates thereof and mixtures thereof.  Preferred zirconium adhesion promoters include zircon aluminates.  Generally, the adhesion promoters are present in a sufficient amount to achieve a durable bond of the coating to glass, plastic or coated plastic, and preferably to form a durable bond to the isocyanate or siloxy-functional adhesive.  If too little adhesion promoter is used, then poor adhesion will be exhibited by the coating to the glass, plastic, coated plastic and/or adhesive.  If too much adhesion promoter is utilized, the coating composition may be unstable. In this context "unstable" means that the composition may cure before being exposed to the desired curing conditions. Adhesion promoters are preferably present in an amount of about 1 part by weight or greater based on the weight of the composition, more preferably about 6 parts by weight or greater to 30 parts by weight or less.  Such a range overlaps that of 0.25 to 7.5 wt% of the compositions particularly when more components add weight parts to the composition of Baikerikar.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kitahara as modified a coating composition of colloidal silica, zirconium compound of zirconium oxide,  alkoxysilane, water, where aluminum zirconium metallo-organic agent, zircoaluminate is a coupling agent such as an adhesion enhancing agent in the coating composition with silica, as afore-described for Claims 1 and 12, where from Baikerikar the weight parts of zircon aluminate adhesion promoter of Kitahara as modified by Cohen is present in the composition ranges from about 1 or greater to 30 or less parts by weight motivated to have enough adhesion promoter to avoid poor adhesion by the coating to the glass, plastic, coated plastic and/or adhesive and not too much adhesion promoter to avoid the coating composition becoming unstable as for the coating forming composition of Claim 12.  Furthermore the combination of Baikerikar with Kitahara modified by Cohen has a reasonable expectation of success to one skilled in the art of coating compositions because Baikerikar has the zircoaluminate, similar to a silane coupling agent, in a coating composition with silica to bind to a substrate and Kitahara modified by Cohen has a zircoaluminate similar to an organosilane coupling agent in the composition with silica to couple with the silica.   
Response to Arguments
Applicant’s arguments with the amended claims filed with the RCE on 2/02/2022 have been fully considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787